EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct minor antecedent basis issues: 

Claim 1. A system for automatic signal detection in an electromagnetic environment, comprising:
a multiplicity of node devices constructed and configured for cross-communication in a fixed nodal network; and
a remote server in network communication with the multiplicity of node devices;
wherein the multiplicity of node devices is operable to measure and learn the electromagnetic environment in a learning period based on statistical learning techniques, thereby creating learning data;
wherein the multiplicity of node devices is operable to create a spectrum map based on the learning data;
wherein the multiplicity of node devices is operable to calculate a power distribution by frequency of the electromagnetic environment in real time or near real 
wherein the multiplicity of node devices is operable to select most prominent derivatives of the first derivative and the second derivative;
wherein the multiplicity of node devices is operable to smooth a [[the]] real-time spectral sweep with a correction vector, wherein the correction vector is determined according to the real-time spectral sweep;
wherein the multiplicity of node devices is operable to identify at least one signal based on matched positive and negative gradients;
wherein the multiplicity of node devices is operable to transmit the learning data and/or the FFT data to the remote server;
wherein the remote server is operable to perform spectrum analytics based on the learning data and/or the FFT data; and
wherein the spectrum analytics includes averaging a real-time spectral sweep, removing areas identified by the matched positive and negative gradients, connecting points between removed areas to determine a baseline, and subtracting the baseline from the real-time spectral sweep, thereby creating signal data.

Claim 13. A system for automatic signal detection in a radio-frequency (RF) environment, comprising:
a multiplicity of node devices constructed and configured for mesh network communication in the RF environment; and
a remote server in network communication with the multiplicity of node devices;
wherein the multiplicity of node devices comprises at least one receiver and at least one processor coupled with at least one memory;
wherein the multiplicity of node devices is operable to measure the RF environment in a learning period based on statistical learning techniques, thereby creating measurement data;
wherein the multiplicity of node devices is operable to create a spectrum map based on the measurement data;
wherein the multiplicity of node devices is operable to calculate a power distribution by frequency of the RF environment in real time or near real time, including a first derivative and a second derivative of fast Fourier transform (FFT) data of the RF environment;
wherein the multiplicity of node devices is operable to select most prominent derivatives of the first derivative and the second derivative;
wherein the multiplicity of node devices is operable to perform a squaring function on the most prominent derivatives;
wherein the multiplicity of node devices is operable to smooth a [[the]] real-time spectral sweep with a correction vector, wherein the correction vector is determined according to the real-time spectral sweep;
wherein the multiplicity of node devices is operable to identify at least one signal based on matched positive and negative gradients;
wherein the multiplicity of node devices is operable to transmit the measurement data and/or the FFT data to the remote server;
wherein the remote server is operable to perform spectrum analytics based on the measurement data and/or the FFT data; and
wherein the spectrum analytics includes averaging a real-time spectral sweep, removing areas identified by the matched positive and negative gradients, connecting points between removed areas to determine a baseline, and subtracting the baseline from the real-time spectral sweep, thereby creating signal data.

Claim 18. A method for automatic signal detection in a radio-frequency (RF) environment, comprising:
providing a multiplicity of node devices constructed and configured for mesh network communication in the RF environment; and
providing a remote server in network communication with the multiplicity of node devices;
the multiplicity of node devices measuring and learning the RF environment in a learning period based on statistical learning techniques, thereby creating learning data;
the multiplicity of node devices creating a spectrum map based on the learning data;
the multiplicity of node devices calculating a power distribution by frequency of the RF environment in real time or near real time, including a first derivative and a second derivative of fast Fourier transform (FFT) data of the RF environment;
the multiplicity of node devices selecting most prominent derivatives of the first derivative and the second derivative;
the multiplicity of node devices smoothing a [[the]] real-time spectral sweep with a correction vector, wherein the correction vector is determined according to the real-time spectral sweep;
the multiplicity of node devices identifying at least one signal based on matched positive and negative gradients;
the multiplicity of node devices transmitting the learning data and/or the FFT data to the remote server; and
the remote server averaging a real-time spectral sweep, removing areas identified by the matched positive and negative gradients, connecting points between removed areas to determine a baseline, and subtracting the baseline from the real-time spectral sweep, thereby creating signal data.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents listed in the above terminal disclaimer as well as any patents granted on the applications listed in the above terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Each independent claim (1, 13 and 18), as amended, taken as a whole recites specific embodiments of a system and a method for automatic signal detection in an electromagnetic environment, comprising multiple features/steps in specific interrelationship. Although each of these steps and/or features on its own may be well-known from prior art, as was demonstrated in the previous office actions in this and other related applications (and with the features related to smoothing using correction vector – see Boll S.F., Suppression of Acoustic Noise in Speech Using Spectral Subtraction), this specific combination is not disclosed in a single prior art document, and it is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art to modify or combine the prior art of record to obtain the specific combination of each of the independent claim. Therefore, claims 1, 13 and 18 are allowed over the prior art of record.	

Claims 2 – 12, 14 – 17, 19 and 20 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648